Exhibit 10.5 

 

Execution Version



 



REDEMPTION RIGHTS AGREEMENT

 

This Redemption Rights Agreement (the “Agreement”), dated October 28, 2015 (the
“Effective Date”), is entered into by and between FTE NETWORKS, INC., a Nevada
corporation (the “Company”), and Lateral Juscom Feeder LLC, a Delaware limited
liability company (“WP”), and Lateral FTE Feeder LLC, a Delaware limited
liability company (together with WP, the “Lateral Parties”).

 

RECITALS

 

WHEREAS, concurrently herewith, the Lateral Parties are providing up to
$8,000,000 of senior secured term loans to Jus-Com, Inc., a wholly-owned
subsidiary of the Company (“Jus-Com”), pursuant to that certain Credit Agreement
dated as of the Effective Date by and among Jus-Com, the Company, the Lateral
Parties and the other parties thereto (the “Loan Agreement”); and

 

WHEREAS, in connection with the Loan Agreement, the Company issued to the
Lateral Parties 163,441 shares of the Company’s Series D Convertible Preferred
Stock (“Series D Stock”) and 253,067 shares of the Company’s Series F
Convertible Preferred Stock (“Series F Stock”), all convertible into shares of
the Company’s common stock, $0.001 per share (“Common Stock”) (such shares of
Common Stock, as issued to the Lateral Parties upon conversion of the Series D
Stock and Series F Stock, together with such other shares of Common Stock (or
shares convertible into Common Stock) issued by the Company to the Lateral
Parties pursuant to the Company’s obligations under the Loan Agreement,
collectively the “Redeemable Shares”); and

 

WHEREAS, to induce the Lateral Parties to enter into the Loan Agreement, the
Company has agreed to provide to the Lateral Parties, regarding the Redeemable
Shares, certain redemption rights and the parties desire to set forth herein the
terms and conditions upon which the Lateral Parties may cause the Company to
redeem its Redeemable Shares; and

 

WHEREAS, as a condition and inducement to the Lateral Parties’ willingness to
enter into the Loan Agreement and to proceed with the transactions contemplated
thereby, the Lateral Parties and the Company are entering into this Agreement;
and

 

WHEREAS, the Company acknowledges that the Lateral Parties are entering into the
Loan Agreement in reliance on the representations, warranties, covenants and
other agreements of, the Company set forth in this Agreement and would not enter
into the Loan Agreement if the Company did not enter into this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Lateral
Parties hereby agree as follows:

 

AGREEMENT

 

1.                  Definitions. For purposes of this Agreement, the following
certain terms shall have the meanings set forth below:

 

“Articles of Incorporation” shall mean the Articles of Incorporation of the
Company, as the same may be amended from time to time.

 



 

 

 

“Business Day” shall mean any day upon which commercial banks are open for
business in New York, New York.

 

“Common Stock” shall have the meaning set forth in the recitals.

 

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than the Loan Agreement)
to which such Person is a party or by which it or any of its Property is bound
or to which any of its Property is subject.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor statute.

 

“Expiration Date” shall mean the date upon which all Redeemable Shares have been
redeemed in accordance with the terms hereof.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Lateral Ownership Percentage” means the percentage derived from dividing the
total number of shares of Redeemable Shares owned by the Lateral Parties in the
aggregate by the total number of shares of Common Stock outstanding on a fully
diluted basis.

 

“LTM EBITDA” means the Company’s earnings before interest, taxes, depreciation,
and amortization plus principal and interest payments made in respect of
equipment financing for the prior twelve (12) consecutive months ending as of
the most recent month-end preceding the relevant measurement date, as such
amount may be adjusted for unusual non-recurring charges and similar items.

 

“Major Transaction Event” shall mean, with respect to the Company, (a) a
reclassification, capital reorganization or other similar change regarding or
affecting outstanding shares of Common Stock, (b) a merger or consolidation of
the Company with one or more other corporations or entities, other than a merger
pursuant to which the Company is the surviving corporation, (c) a sale, lease or
exchange of all or substantially all of the Company’s assets or (d) the
liquidation, dissolution or winding up of the Company.

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, operations
or Property of the Company and its Subsidiaries taken as a whole; or (b) the
ability of the Company to perform its obligations under this Agreement.

 

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 



 

 

 

“Permitted Indebtedness” means (a) the indebtedness evidenced by the Loan
Agreement and (b) any indebtedness existing on the Effective Date, and (c) any
indebtedness in an amount up to $400,000 in the aggregate.

 

“Per Share Price” means an amount of cash equal to the Purchase Price divided by
the aggregate number of Redeemable Shares then held by the Lateral Parties.

 

“Person” shall mean any natural person, corporation, partnership, association,
limited liability company, trust or other entity.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Purchase Price” shall mean, with respect to the redeemed Redeemable Shares, an
amount of cash equal to the following formula: 10 multiplied by LTM EBITDA
multiplied by the Lateral Ownership Percentage.

 

“Redemption Notice” shall have the meaning set forth in Section 3.2.

 

“Redemption Price” shall mean, with respect to Redeemable Shares elected to be
redeemed, an amount of cash equal to the number of Redeemable Shares elected to
be redeemed multiplied by the Per Share Price.

 

“Redemption Rights” shall have the meaning set forth in Section 2.

 

“Redemption Period” shall have the meaning set forth in Section 3.1.

 

“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor statute.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 



 

 

 



“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

 

2.                  Grant of Redemption Rights. Upon the terms and subject to
the conditions contained herein, the Company does hereby grant to the Lateral
Parties, and the Lateral Parties do hereby accept, the right, but without
obligation on the part of the Lateral Parties, to require the Company to redeem
from time to time, out of funds legally available therefor, all or any part of
the Redeemable Shares for the Redemption Price (“Redemption Rights”). The
Lateral Parties agree that they will not exercise their Redemption Rights
pursuant to this Section 2 if the exercise of such Redemption Rights would, in
the good faith opinion of the Company’s accountants, prevent the Company from
continuing as a going concern.

 

3.                  Exercise of Redemption Rights.

 

3.1              Time for Exercise of Redemption Rights. The Lateral Parties may
exercise their Redemption Rights at any time on or after the second (2nd)
anniversary of the Effective Date, but prior to the Expiration Date (the
“Redemption Period”); provided that:

 

(a)                The Redemption Rights may not be exercised unless either (i)
the Company’s market capitalization on such date is equal to or greater than
$25,000,000, or (ii) the LTM EBITDA ending on the last day of the month
preceding such date is greater than $3,000,000.

 

(b)               The Redemption Rights may not be exercised in the event that
such exercise of Redemption Rights violates applicable law.

 

(c)                Once given, a Redemption Notice shall be irrevocable subject
to the payment of the Redemption Price for the Redeemable Shares specified
therein in accordance with the terms hereof.

 

(d)               Upon the delivery of any Redemption Notice (such date, a
“Submission Date”) the submitting party (or its successor to Redemption Rights,
as applicable) shall not be entitled to deliver any subsequent Redemption Notice
until the expiration of 180 days following the Submission Date.

 

3.2              Method of Exercise. The Redemption Rights shall be exercised by
the Lateral Parties’ delivery to the Company of (a) written notice (the
“Redemption Notice”) in the form of Exhibit A, and (b) the certificates, if any,
representing such Redeemable Shares.

 

3.3              Closing. Each closing of the redemption pursuant to the
exercise of the Redemption Rights by the Lateral Parties (each a “Closing”)
shall occur within 180 days following the Company’s receipt of a Redemption
Notice. The Lateral Parties shall execute such other documents as the Company
may reasonably require in connection with each Closing of such redemption.

 

3.4              Payment of Cash. At each Closing of the redemption of the
Redeemable Shares pursuant to the exercise of Redemption Rights by the Lateral
Parties, the Company shall deliver to the appropriate Lateral Party the
applicable Redemption Price by immediately available funds.

 

4.                  Anti-Dilution. Until the time that the Company has issued
additional equity securities with an aggregate value of $5 million from and
after the date hereof, in the event that the Company issues additional equity
securities following the Effective Date, the Company shall promptly issue to the
Lateral Parties additional shares of Common Stock such that following such
issuances, the Lateral Parties shall maintain the same percentage ownership of
Company’s Common Stock on a fully diluted basis as the Lateral Parties
maintained prior to such issuance.

 



 

 

 

5.                  Information Rights. If at any time prior to the date that
the Lateral Parties cease to own, collectively, less than 5% of the Common Stock
of the Company on a fully-diluted basis, the Company ceases to be a publicly
reporting company under the Exchange Act, (a) the Company shall deliver to the
Lateral Parties unaudited monthly and audited annual financial statements,
annual budgets and other financial information reasonably requested by the
Lateral Parties, and (b) the Company shall also permit the Lateral Parties or
their authorized representatives, to visit and inspect the corporate and
financial records of the Company, and to discuss its business and finances with
officers of the Company, during normal business hours following reasonable
notice and as often as may be reasonably requested.

 

6.                  Negative Covenants. For so long as the Lateral Parties own,
in the aggregate, at least 10% of the Company’s Common Stock on a fully diluted
basis, unless Lateral shall have otherwise given prior written consent, the
Company shall not, directly or indirectly:

 

(i)                 other than Permitted Indebtedness, enter into, create,
incur, assume, guarantee or suffer to exist any indebtedness for borrowed money
of any kind, including, but not limited to, a guarantee, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;

 

(ii)               undertake a Major Transaction Event;

 

(iii)             terminate or replace its chief executive officer; or

 

(iv)             enter into any agreement with respect to any of the foregoing.

 

7.                  Representations and Warranties of the Company. The Company
represents and warrants to the Lateral Parties that:

 

7.1                Corporate Existence and Power. The Company and each of its
Subsidiaries:

 

(a)                is a corporation, limited liability company or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, as applicable;

 

(b)               has the power and authority and all governmental licenses,
authorizations, Permits, consents and approvals to own its assets, carry on its
business and execute, deliver, and perform its obligations under, the Agreement;

 

(c)                is duly qualified as a foreign corporation, limited liability
company or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license; and

 

(d)               is in compliance with all Requirements of Law;

 



 

 

 

(e)                except, in each case referred to in clause (c) or clause (d),
to the extent that the failure to do so would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

7.2              Corporate Authorization; No Contravention. The execution,
delivery and performance by the Company of this Agreement have been duly
authorized by all necessary action, and do not and will not:

 

(a)                contravene the terms of any of the Company’s organizational
documents;

 

(b)               conflict with or result in any material breach or
contravention of, or result in the creation of any lien under, any document
evidencing any material Contractual Obligation to which such Person is a party
or any order, injunction, writ or decree of any Governmental Authority to which
such Person or its Property is subject; or

 

(c)                violate any material Requirement of Law in any material
respect.

 

7.3              Binding Effect. This Agreement constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

7.4              Capitalization. The authorized capital stock of the Company as
of the date hereof consists of (i) 70,000,000 shares of Common Stock, of which
48,391,820 shares are issued and outstanding, and (ii) 5,000,000 shares of
Preferred Stock, (a) 4,500 of which have been designated Series A Preferred
Stock, 500 of which are issued and outstanding, (b) 4,500 of which have been
designated Series A-1 Preferred Stock, 295 of which are issued and outstanding,
(c) 4,000 of which have been designated Series B Preferred Stock, 0 of which are
issued and are outstanding, (e) 400 of which have been designated Series C-1
Preferred Stock, 0 of which are issued and outstanding, (f) 2,000 of which have
been designated Series C-2 Preferred Stock, 0 of which are issued and
outstanding, (g) 110 of which have been designated Series C-3 Preferred Stock, 0
of which are issued and outstanding, (h) 2,000,000 of which have been designated
Series D Preferred Stock, 1,836,560 of which are issued and outstanding, (i)
1,000,000 of which have been designated Series E Preferred Stock, 0 of which are
issued and outstanding, and (j) 1,980,000 of which have been designated Series F
Preferred Stock, 0 of which are issued and outstanding, as of the date hereof.
All shares of Common Stock and Preferred Stock issued and outstanding as of the
date hereof have been duly authorized and validly issued and are fully paid and
nonassessable. The Redeemable Shares issued (or to be issued) to Lateral are (or
will be) duly and validly issued, fully paid and nonassessable and free and
clear of all liens and encumbrances. Except as described in Schedule 7 hereto,
there are no (a) options, warrants or other rights outstanding with respect to
the capital stock or other securities of the Company, (b) securities convertible
into or exchangeable for shares of capital stock of the Company or (c) other
commitments of any kind for the issuance of additional shares of capital stock
or options, warrants or other securities of the Company.

 

8.                  Miscellaneous Provisions.

 

8.1              Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile or email
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses for such
communications shall be:

 



 

 

 



If to the Company:

FTE Networks, Inc.

5495 Bryson Drive, Suite 423

Naples, Florida 34109

Telephone: (877) 878-8136

Facsimile: (___) _____-________

E-mail: mpalleschi@ftenet.com

Attention: Michael Palleschi, CEO

 

With a copy to (which shall not constitute notice or service of process):

K&L Gates LLP

200 S. Biscayne Blvd., Ste. 3900

Miami, Florida 33131

Telephone: (305) 539-3306

Facsimile: (305) 358-7095

E-mail: clayton.parker@klgates.com

Attention: Clayton E. Parker, Esq.

 

If to the Lateral Parties:

Lateral Global Investments, LLC

1825 South Grant Street, Suite

San Mateo, CA 94402

Telephone: (650) 396-2200

Facsimile: (773) 496-2949

E-mail: patrick@lateralim.com

Attention: Patrick Feeney, Principal

 

With a copy to (which shall not constitute notice or service of process):

Gibson, Dunn & Crutcher, LLP

2029 Century Park East, Suite 4000

Los Angeles, CA 90067

Telephone: 310-551-8744

Facsimile: 310-552-7063

E-mail: cmontgomery@gibsondunn.com

Attention: Cromwell Montgomery, Esq.

 

 

8.2              Assignment. The Company may not assign this Agreement or the
rights hereunder without the prior written consent of The Lateral Parties. The
Lateral Parties may assign this Agreement and the rights hereunder to any Person
to whom they transfer their Series D Stock, Series F Stock and/or Redeemable
Shares in connection with a transfer of their interest in the Loan Agreement.

 

8.3              Binding Effect. Except as otherwise set forth herein, this
Agreement shall be binding upon, and inure to the benefit of, the parties and
their successors and permitted assigns.

 



 

 

 

8.4              Amendments. The provisions of this Agreement may be amended
only with the written consent of the Company and the Lateral Parties.

 

8.5              Governing Law. The corporate laws of the State of Nevada shall
govern all issues concerning the relative rights of the Company and its
stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. Each party hereby irrevocably
submits to the exclusive jurisdiction of the Court of Chancery and any appellate
court therefrom within the State of Delaware, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

8.6              Counterparts. This Agreement may be executed in counterparts,
each of which shall be an original, but all of which shall constitute one
document.

 

8.7              Entire Agreement. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes any prior written or oral understandings and/or agreements between
them with respect thereto.

 

8.8              Headings; Etc. The headings herein are inserted for convenience
of reference only and are to be ignored in any construction of the provisions
hereof. Any references in this Agreement to a “Section” or “Exhibit” shall refer
to a Section or Exhibit of this Agreement unless otherwise specified.

 

8.9              Survival. The representations, warranties and covenants
contained herein or made pursuant hereto shall survive the execution and
delivery of this Agreement and the closing of any redemption or purchase and
sale pursuant to an exercise of Redemption Rights hereunder.

 

8.10          Further Assurances. Each of the parties shall hereafter execute
and deliver such other instruments and documents and do such further acts and
things as may be required or useful to carry out the purposes of this Agreement.

 

 

 

** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK **

 



 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date.

 

 

THE COMPANY:

 

FTE NETWORKS, INC.

 

By: /s/ Michael Palleschi

Name: Michael Palleschi

Title: Chief Executive Officer

 

 

LATERAL PARTIES:

 

LATERAL JUSCOM FEEDER LLC

By: Lateral Global Investors, LLC, its Manager

 

 

By: /s/ Richard

Name:

Title:

 

LATERAL FTE FEEDER LLC

By: Lateral Global Investors, LLC, its Manager

 

 

By:_______________________

Name:

Title:

 

 

 

 

 

 



Signature Page to Redemption Rights Agreement

 



 

 

 



EXHIBIT A

 

Notice of Redemption

 

The undersigned hereby irrevocably (i) exercises its Redemption Rights as to the
number of Redeemable Shares in FTE Networks, Inc. (the “Company”) set forth on
the signature page hereto in accordance with the terms of that certain
Redemption Rights Agreement, dated October ___, 2015 (the “Agreement”), by and
between Lateral Juscom Feeder LLC, Lateral FTE Feeder LLC, and the Company, (ii)
transfers and surrenders such Redeemable Shares and all right, title and
interest of the undersigned therein to the Company, that shall purchase or
redeem such Redeemable Shares pursuant to the Agreement, and (iii) directs that
the Redemption Price payable upon exercise of the Redemption Rights be delivered
to the address specified below. Attached hereto are the certificates, if any,
representing the Redeemable Shares.

 

The undersigned hereby represents, warrants, certifies and agrees (i) that the
undersigned has good and marketable title to such Redeemable Shares, free and
clear of all Liens, (ii) that the undersigned has the full right, power and
authority to transfer and surrender the Redeemable Shares as provided herein and
such transfer and surrender has been authorized by all necessary action, and
(iii) that the undersigned has obtained the consent or approval of all persons
or entities, if any, having the right to consent to or approve such transfer and
surrender.

 

Exhibit A to Redemption Rights Agreement

 



 

 

 



Capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement.

 

Dated: ____________________

 

Number of Redeemable Shares to be redeemed: __________________

 

 

 

_______________________________

 

By: ___________________________________

Its: ___________________________________

 

_______________________________________

(Street Address)

 

_______________________________________

(City, State, Zip Code)

 

 



 

 

 



Schedule 7

 

Capitalization

 

Except as described below, there are no (a) options, warrants or other rights
outstanding with respect to the capital stock or other securities of the
Company, (b) securities convertible into or exchangeable for shares of capital
stock of the Company or (c) other commitments of any kind for the issuance of
additional shares of capital stock or options, warrants or other securities of
the Company:

 

Employee Options:

 

Common Stock - 2,518,420 shares

 

Series F Convertible Preferred Stock – 259,750 shares

 

Warrants:

Common Stock - 744,999 shares

 

 

 



Schedule 7: Capitalization

 



 

 

